In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________

                       No. 02-22-00046-CV
                  ___________________________

BMCW SOUTHCENTRAL, LP AND BMC WEST CORPORATION, Appellants

                                  V.

JAY L. CARPENTER D/B/A CARPENTER’S CRUE CONSTRUCTION, Appellee


              On Appeal from County Court at Law No. 2
                       Tarrant County, Texas
                   Trial Court No. 2020-006997-2


                Before Bassel, Womack, and Wallach, JJ.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the “Agreed Motion to Dismiss with Prejudice.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                      Per Curiam

Delivered: July 28, 2022




                                           2